significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar ann tep ralt ad dear this letter constitutes notice that conditional approval has been granted for your request for a 10-year extension for amortizing the plan’s unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa the extension is granted for the amortization period for amortizing unfunded liabilities of the plan for the plan_year beginning october date after june the application_for the extension was filed on date a the plan is a multiemployer_plan - the extension of the amortization periods of the unfunded liabilities of the plan have been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization periods for the unfunded liabilities of the plan are extended as described above under sec_412 of the code and sec_304 of erisa subsequent to market_value losses of x and y in the pian’s assets fell below its accrued liability in the contributions to the plan were significantly increased and plan trustees eliminated an early retirement incentive program and a partial lump sum benefit however despite these actions to improve the funded status of the plan projections submitted by the plan trustees indicate that the plan will have a funding deficiency by the end of the plan_year beginning october the plan trustees have represented that an additional increase in employer_contribution rates is unattainable unless employer_contribution rates are increased by plan_year in response plan years the and if however the requested amortization period extension was to be granted projections of the funding_standard_account show no future funding deficiencies accordingly failure to permit the extension would result in a substantial risk to the voluntary - continuation of the plan and would be adverse to the participants in the aggregate ‘however because the prospects for recovery are uncertain we are granting the extension subject_to the conditions listed below acredit balance is maintained in the funding_standard_account that is at least as large as the pseudo credit balance for the plan years beginning october through october for this purpose the pseudo-credit balance means a hypothetical credit balance developed by determining the reduction in the net amortization charge for the extended base each year that is solely due to the difference between the valuation interest rate and the interest rate under sec_6621 of the code and amortizing each such reduction over a period of years using the valuation interest rate the resulting amortization amounts are accumulated with interest at the valuation interest rate to derive the pseudo credit balance at each valuation_date the plan’s funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability computed using the unit credit method plan assumptions as of october and the _is a b no less than for each valuation_date from october october1 inclusive through for each valuation_date subsequent to october extension remains in effect no less than greater than the floor funded ratio as of the previous valuation_date for example because the floor and while the 2uu724037 i sec_87 the funded ratio must be at least funded ratio as of october as of october and as of october and for each plan_year that the extension remains in effect starting with the plan_year beginning october a copy of the actuarial valuation report for each plan_year will be provided by july of the second following calendar_year to the address listed below internal_revenue_service attn se t ep ra t a2 constitution avenue n w pe washington dc you accepted these conditions in a letter dated date if any one of these conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would be market fluctuations which affect the value of the plan's assets of course any request for a modification would be considered another ruling_request and would be subject_to an additional user_fee your attention is called to sec_412 of the code and sec_304 of erisa as in effect for plan years beginning prior to date which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa accordingly in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place the extension of time granted by this letter would not apply to any plan ' sec_412 of the code and sec_302 c of erisa provide similar language for plan years beginning on or after date year ending on or after the date on which the amendment is adopted hereinafter the amendment year’ in particular effective with the valuation_date in the amendment year the balance of each extended amortization base would be redetermined as an amount equal to the balance if any that each extended base would have had if the extension had not been granted hereinafter the redetermined balance on account of f in addition there would be a one-time charge to the funding_standard_account on account of each extended base equal to the excess of a over b where a would be an amount equal to the theoretical balance of the extended base determined using the actual charges to the funding_standard_account on account of such base and using the valuation interest rate and b would be the redetermined balance on account of f furthermore effective with the amendment year the annual amortization charge for each extended base would be redetermined by amortizing the redetermined balance on account of f over the remaining amortization period if any redetermined without-regard to extensions previously granted under sec_412 of the code’ such charges would be redetermined using the plan_valuation interest rate of course if the redetermined balance on account of f of an extended base is dollar_figure there would be no amortization charge with respect to the base for example assume as of date that an amortization extension was granted for hypothetical amortization base h assume that as of that date base h had an unamortized balance of dollar_figure and a remaining amortization period of years before extension and years after extension assume further that the valuation interest rate is for all applicable years the sec_6621 rate i sec_3 for all applicable years and that an amendment is adopted increasing benefits in ie the amendment year is accordingly effective date the redetermined balance on account of f of h would be dollar_figure the remaining amortization period would be years and the annual amortization charge would be dollar_figure in addition there would be a one-time charge to the funding_standard_account on account of h for the plan_year beginning date of dollar_figure thi sec_2 generally this redetermined amortization charge will be equal to the amortization charge of the extended base immediately before the extension was granted if the extension had not been granted the amortization charge with respect to h would have been dollar_figure i e the amortization payment for a year dollar_figure amortization base determined pincite the remaining amortization period would have been years ie the ten year remaining period before the extension was granted as of date less the three years that elapsed between and and thus the redetermined balance on account of f would have been the present_value at of the remaining payments of dollar_figure or dollar_figure under the assumed facts the actual charge to the funding_standard_account on account of h is dollar_figure for each of the and plan years ie the amortization payment on a 20-year base determined pincite and the theoretical balances of h as described in a above would be dollar_figure dollar_figure and dollar_figure at the beginning of the and plan years respectively accordingly the charge as of the beginning of the plan_year on account of h would be dollar_figure less the redetermined balance on account of f of dollar_figure or dollar_figure one-time charge would be as of the beginning of the plan_year and would be assessed interest at the valuation rate of until the end of the pian year your attention is also called to sec_211 of the pension_protection_act of p l ppa generally effective for plan years beginning on or after date which limits the application of the rules of sec_412 of the code and sec_304 of erisa including the use of the rate of interest determined under sec_6621 of the code to extensions granted with respect to applications filed on or before date accordingly because your request for an extension was made after date the balance of each extended amortization base will be redetermined as of date as an amount equal to the balance for each base rolled forward with the valuation rate of interest but reflecting the actual charges to the funding_standard_account hereinafter the redetermined balance on account of ppa thus effective with the plan_year beginning date the amortization charge for each extended base will be determined by amortizing the redetermined balance on account of ppa over the remaining extended period using the valuation rate for example assume that an amortization extension was granted as of date for hypothetical amortization base j assume that as of that date base j had an unamortized balance of dollar_figure determined without regard to ppa and a remaining amortization period of years before extension and years after extension assume in this example that the valuation rate is for all applicable years the sec_6621 rate i sec_4 for all applicable years and that no amendments have been adopted increasing benefits within the meaning of sec_415 of the code accordingly effective date the redetermined balance on account of ppa of j would be dollar_figure the remaining amortization period would be years and the annual amortization charge using the valuation interest rate of would be dollar_figure _ we have sent a copy of this letter to the - and to your authorized representative pursuant to a power_of_attorney on file in this office reflecting the valuation interest rate of and the actual amortization charges determined using the assumed interest rate of under sec_6621 of the code the annual beginning-of-year charge to the funding_standard_account on account of base j before date would be dollar_figure assuming interest on the outstanding balance pincite per year the outstanding balance of base j would be dollar_figure dollar_figure dollar_figure and dollar_figure at the beginning of the and plan years respectively the difference between the redetermined balance on account of ppa and the actual outstanding balance of each base at the end of the plan_year is ’ generally equal to the balance in the accumulated reconciliation account that would otherwise have been reported as of the first day of the pian year if you require further assistance in this matter please contact sincerely yours mollrhf- james e holland jr manager employee_plans technical
